Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofSeptember Collection Period Start 1-Sep-08 Distribution Date 15-Oct-08 Collection Period End 30-Sep-08 30/360 Days 30 Beg. of Interest Period 15-Sep-08 Actual/360 Days 30 End of Interest Period 15-Oct-08 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 550,081,594.75 504,623,673.33 495,057,171.68 0.8999704 Total Securities 550,081,594.75 504,623,673.33 495,057,171.68 0.8999704 Class A-1 Notes 2.814500 % 77,100,000.00 31,642,078.58 22,075,576.93 0.2863240 Class A-2a Notes 4.270000 % 98,000,000.00 98,000,000.00 98,000,000.00 1.0000000 Class A-2b Notes 4.037500 % 75,000,000.00 75,000,000.00 75,000,000.00 1.0000000 Class A-3a Notes 5.140000 % 155,000,000.00 155,000,000.00 155,000,000.00 1.0000000 Class A-3b Notes 4.687500 % 70,000,000.00 70,000,000.00 70,000,000.00 1.0000000 Class A-4 Notes 5.560000 % 22,724,000.00 22,724,000.00 0.00 0.0000000 Certificates 0.000000 % 52,257,594.75 52,257,594.75 74,981,594.75 1.4348459 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 9,566,501.65 74,213.86 124.0791394 0.9625663 Class A-2a Notes 0.00 348,716.67 0.0000000 3.5583334 Class A-2b Notes 0.00 252,343.75 0.0000000 3.3645833 Class A-3a Notes 0.00 663,916.67 0.0000000 4.2833334 Class A-3b Notes 0.00 273,437.50 0.0000000 3.9062500 Class A-4 Notes 0.00 3,509.60 0.0000000 0.1544446 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 9,566,501.65 1,616,138.05 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 7,173,824.50 Monthly Interest 2,831,363.75 Total Monthly Payments 10,005,188.25 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 489,521.31 Aggregate Sales Proceeds Advance 287,459.59 Total Advances 776,980.90 Vehicle Disposition Proceeds: Reallocation Payments 1,045,675.80 Repurchase Payments 35,554.79 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 1,587,156.30 Excess Wear and Tear and Excess Mileage 200.00 Remaining Payoffs 0.00 Net Insurance Proceeds 398,294.02 Residual Value Surplus 19,980.86 Total Collections 13,869,030.92 Page 5 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofSeptember II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 25,143 567,045,948.11 9.25000 % 504,623,673.33 Total Depreciation Received (8,150,287.89 ) (6,168,179.60 ) Principal Amount of Gross Losses (59 ) (1,376,977.23 ) (1,253,730.85 ) Repurchase / Reallocation (2 ) (36,324.46 ) (35,554.79 ) Early Terminations (7 ) (147,676.40 ) (136,533.30 ) Scheduled Terminations (100 ) (2,121,609.07 ) (1,972,503.11 ) PoolBalance - End of Period 24,975 555,213,073.06 9.25000 % 495,057,171.68 III. DISTRIBUTIONS Total Collections 13,869,030.92 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 13,869,030.92 1. Net Swap Payment/Receipts 59,718.75 2. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 3. Reimbursement of Payment Advance 504,728.55 4. Reimbursement of Sales Proceeds Advance 240,217.19 5. Servicing Fee: Servicing Fee Due 420,519.73 Servicing Fee Paid 420,519.73 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 1,225,184.22 6. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 74,213.86 Class A-1 Notes Monthly Interest Paid 74,213.86 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2a Notes Monthly Interest Class A-2a Notes Interest Carryover Shortfall 0.00 Class A-2a Notes Interest on Interest Carryover Shortfall 0.00 Class A-2a Notes Monthly Available Interest Distribution Amount 348,716.67 Class A-2a Notes Monthly Interest Paid 348,716.67 Chg in Class A-2a Notes Int. Carryover Shortfall 0.00 Class A-2b Notes Monthly Interest Class A-2b Notes Interest Carryover Shortfall 0.00 Class A-2b Notes Interest on Interest Carryover Shortfall 0.00 Class A-2b Notes Monthly Available Interest Distribution Amount 252,343.75 Class A-2b Notes Monthly Interest Paid 252,343.75 Chg in Class A-2b Notes Int. Carryover Shortfall 0.00 Class A-3a Notes Monthly Interest Class A-3a Notes Interest Carryover Shortfall 0.00 Class A-3a Notes Interest on Interest Carryover Shortfall 0.00 Class A-3a Notes Monthly Available Interest Distribution Amount 663,916.67 Class A-3a Notes Monthly Interest Paid 663,916.67 Chg in Class A-3a Notes Int. Carryover Shortfall 0.00 Class A-3b Notes Monthly Interest Class A-3b Notes Interest Carryover Shortfall 0.00 Class A-3b Notes Interest on Interest Carryover Shortfall 0.00 Class A-3b Notes Monthly Available Interest Distribution Amount 273,437.50 Class A-3b Notes Monthly Interest Paid 273,437.50 Chg in Class A-3b Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofSeptember Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 3,509.60 Class A-4 Notes Monthly Interest Paid 3,509.60 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 1,616,138.05 Total Note and Certificate Monthly Interest Paid 1,616,138.05 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 11,027,708.65 7.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 9,566,501.65 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 9,566,501.65 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 8. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 1,461,207.00 Page 7 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofSeptember IV. RESERVE ACCOUNT Initial Reserve Account Amount 1,375,203.99 Required Reserve Account Amount 49,512,447.84 Beginning Reserve Account Balance 23,570,509.19 Additional Cash Infusion 0.00 Reinvestment Income for the Period 70,420.09 Reserve Fund Available for Distribution 23,640,929.28 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 1,461,207.00 Gross Reserve Account Balance 25,102,136.28 Remaining Available Collections Released to Seller 0.00 Ending Reserve Account Balance 25,102,136.28 V. POOL STATISTICS Weighted Average Remaining Maturity 22.81 Monthly Prepayment Speed 64 % Lifetime Prepayment Speed 62 % $ units Recoveries of Defaulted and Casualty Receivables 874,277.08 Securitization Value of Defaulted Receivables and Casualty Receivables 1,253,730.85 59 Aggregate Defaulted and Casualty Gain (Loss) (379,453.77 ) Pool Balance at Beginning of Collection Period 504,623,673.33 Net Loss Ratio -0.0752 % Cumulative Net Losses for all Periods 0.3195 % 1,757,778.18 Delinquent Receivables: Amount Number 31-60 Days Delinquent 6,715,501.04 326 61-90 Days Delinquent 1,841,794.81 91 91-120+ Days Delinquent 727,913.22 32 Total Delinquent Receivables: 9,285,209.07 449 60+ Days Delinquencies as Percentage of Receivables 0.51 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 592,520.91 34 Securitization Value 710,901.76 Aggregate Residual Gain (Loss) (118,380.85 ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 2,085,988.24 123 Cumulative Securitization Value 2,633,866.64 Cumulative Residual Gain (Loss) (547,878.40 ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 392,468.63 Reimbursement of Outstanding Advance 240,217.19 Additional Advances for current period 287,459.59 Ending Balance of Residual Advance 439,711.03 Beginning Balance of Payment Advance 1,383,072.91 Reimbursement of Outstanding Payment Advance 504,728.55 Additional Payment Advances for current period 489,521.31 Ending Balance of Payment Advance 1,367,865.67 Page 8 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofSeptember VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals, substitutions or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9 of
